Exhibit 10.20

PREMIERWEST BANK
EXECUTIVE DEFERRED COMPENSATION AGREEMENT

                THIS EXECUTIVE DEFERRED COMPENSATION AGREEMENT (this
“Agreement”) is made this 22nd day of January, 2009 by and among PremierWest
Bancorp, an Oregon corporation (“Bancorp”), PremierWest Bank, an Oregon
state-chartered bank (the “Bank,” and collectively with Bancorp, “PremierWest”),
and T. Joe Danelson (“Executive”).

RECITALS

                To encourage the Executive to remain an employee of the Bank,
the Bank is willing to provide to the Executive a deferred compensation
opportunity. The Bank will pay the Executive’s benefits from the Bank’s general
assets. This Agreement will govern any deferral of compensation by the Executive
after the effective date hereof.

                This Agreement is intended to comply with Section 409A of the
Internal Revenue Code. Any ambiguity hereunder shall be interpreted in such a
way as to comply, to the extent necessary, with Section 409A and the regulations
thereunder.

AGREEMENT

                      The Executive and the Bank agree as follows:

Article 1
Definitions

                 Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

                       1.1           “Change in Control” means any of the
following events occur:

                              (a)           Merger. Bancorp merges into or
consolidates with another corporation, or merges another corporation into
Bancorp, and as a result less than 50% of the combined voting power of the
resulting corporation immediately after the merger or consolidation is held by
persons who were the holders of Bancorp’s voting securities immediately before
the merger or consolidation. For purposes of this Agreement, the term “person”
means an individual, corporation, partnership, trust, association, joint
venture, pool, syndicate, sole proprietorship, unincorporated organization or
other entity,

                              (b)           Acquisition of Significant Share
Ownership. A report on Schedule 13D or another form or schedule (other than
Schedule 13G) is filed or is required to be filed under Sections 13(d) or 14(d)
of the Securities Exchange Act of 1934, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 30% or more of a class of Bancorp’s voting securities, but this
paragraph (b) shall not apply to beneficial ownership of voting shares of
Bancorp held in a fiduciary capacity by an entity in which Bancorp directly or
indirectly beneficially owns 50% or more of the outstanding voting securities,

                              (c)            Change in Board Composition. During
any period of two consecutive years, individuals who constitute Bancorp's board
of directors at the beginning of the two-year period cease for any reason to
constitute at least a majority thereof; provided, however, that, for purposes of
this paragraph

 

--------------------------------------------------------------------------------



(c), each director who is first elected by the board (or first nominated by the
board for election by stockholders) by a vote of at least two-thirds (2/3) of
the directors who were directors at the beginning of the period shall be deemed
to have been a director at the beginning of the two-year period, or

                            (d)        Sale of Assets. Bancorp sells to a third
party all or substantially all of Bancorp's assets. For this purpose, sale of
all or substantially all of Bancorp's assets includes sale of the shares or
substantially all of the assets of the Bank.

                     1.2           “Code” means the Internal Revenue Code of
1986, as amended.

                1.3           “Compensation” means both salary and bonus
compensation that would be paid to the Executive during a Plan Year.

                1.4            “Deferral Account” means the Bank's accounting of
the Executive's accumulated Deferrals plus accrued interest.

                1.5            “Deferrals” means the amount of the Executive's
Compensation that the Executive elects to defer according to this Agreement.

                1.6            “Disability” means the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of PremierWest.

                      1.7            “Effective Date” means January 22, 2009.

                      1.8             “Election Form” means the Form attached as
Exhibit 1.

                      1.9             “Normal Retirement Age” means the
Executive’s 65th birthday.

                1.10           “Normal Retirement Date” means the later of the
Normal Retirement Age or Termination of Employment.

                     1.11           “Plan Year” means the calendar year.

                1.12           “Termination for Cause” means the definition of
termination for cause specified in any employment agreement existing on the date
hereof or hereafter entered into between the Executive and Bancorp or the Bank.
If the Executive is not a party to an employment agreement containing a
definition of termination for cause, Termination for Cause means the Bank has
terminated the Executive's employment for any of the following reasons:

                                         (a) gross negligence or gross neglect
of duties,

                               (b) commission of a felony or commission of a
misdemeanor involving moral turpitude, or

                                (c) fraud, disloyalty or willful violation of
any law or significant Bank policy committed in connection with the Executive's
employment and resulting in an adverse effect on the Bank.

2

--------------------------------------------------------------------------------



                 1.13         “Termination of Employment” means a separation
from service under Section 409A of the Code and the regulations thereunder, as
such regulations may change from time to time, or any successor provision of the
Internal Revenue Code and regulations.

                 1.14         “Unforeseeable Emergency” means severe financial
hardship of the Executive resulting from an illness or accident of the
Executive, the Executive’s spouse or a dependent (as defined in Section 152(a)
of the Code), loss of the Executive’s property due to casualty (including the
need to rebuild a home not otherwise covered by insurance), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Executive. Except as otherwise provided in this
Section 1.14, the purchase of a home and the payment of college tuition are not
unforeseeable emergencies.

Article 2
Deferral Election

                2.1           Initial Election. The Executive shall make an
initial deferral election under this Agreement by filing with the Bank a signed
Election Form within 30 days after the Effective Date of this Agreement. The
Election Form shall set forth the amount of Compensation to be deferred and
shall be effective to defer only Compensation earned after the date the Election
Form is received by the Bank. In no event can the Executive's Deferrals for any
Plan Year exceed 75% of the Executive's Compensation for that Plan Year.

                     2.2            Election Changes.

                             2.2.1      Generally. Upon the Bank’s approval, the
Executive may modify the amount of Compensation to be deferred annually by
filing a new Election Form with the Bank prior to the beginning of the Plan Year
in which the Compensation is to be deferred. The modified deferral election
shall not be effective until the calendar year following the year in which the
subsequent Election Form is received and approved by the Bank.

                             2.2.2       Hardship. If an Unforeseeable Emergency
occurs, the Executive, by written instructions to the Bank, may cancel future
deferrals under this Agreement for the remainder of the calendar year in which
the Unforeseeable Emergency arose as soon as is practically possible for the
Bank to process such instruction.

               2.3             Change in Time and Form of Distribution. The
timing of a distribution of the Deferral Account may not be accelerated except
as set forth in Section 4.4. Any change which delays the timing of distributions
or changes the form of distributions may only be made by a written agreement
signed by the Bank and the Executive and only if the following requirements are
met: 
                                      2.3.1 Any election to change the time and
form of distribution may not take effect until at least 12 months after the date
on which the election is made; 

                                      2.3.2 Other than in the event of death,
Disability or Unforeseeable Emergency, the first payment with respect to such
election must be deferred for a period of at least 5 years from the date such
payment otherwise would have been made; and 

                                      2.3.3 Any election related to a payment to
be made at a specified time may not be made less than 12 months prior to the
date of the first scheduled payment.

3

--------------------------------------------------------------------------------



     Article 3
Deferral Account

                3.1            Establishing and Crediting. The Bank shall
establish a Deferral Account on its books for the Executive and shall credit to
the Deferral Account the following amounts:

                                       3.1.1        Deferrals. The portion of
the Compensation deferred by the Executive as of the time the Compensation would
have otherwise been paid to the Executive.

                             3.1.2         Interest. At the end of each Plan
Year under this Agreement but only until commencement of the benefit payments
under this Agreement or until a Change in Control has occurred, interest is to
be credited on the account balance at an annual rate equal to the Bank’s ROE
(return on equity) for that Plan Year, compounded monthly, with a maximum
crediting rate of 18%. In the event the Executive and the Bank do not agree on
what the Bank's ROE was for a particular Plan Year, the Executive and the Bank
agree that the ROE shall be derived from the quarterly report of condition filed
by the Bank with the Federal Deposit Insurance Corporation under Section 7(a) of
the Federal Deposit Insurance Act for the fourth quarter of any year. If a
Change in Control has occurred or if benefit payments have commenced, the Bank
will not continue to credit interest pursuant to the ROE formula but rather will
credit interest at an annual rate of interest, compounded monthly, on the
remaining account balance during any applicable installment period, equal to the
highest “Prime Rate” as published in the Wall Street Journal's “Money Rates”
section. The interest credited each Plan Year shall be determined by reference
to the “Prime Rate” as of the last business day of the preceding Plan Year.

                3.2            Statement of Accounts. Within 120 days after the
end of each Plan Year, the Bank shall provide to the Executive a statement
setting forth the Deferral Account balance.

                3.3            Accounting Device Only. The Deferral Account is
solely a device for measuring amounts to be paid under this Agreement. The
Deferral Account is not a trust fund of any kind. The Executive is a general
unsecured creditor of the Bank for the payment of benefits. The benefits
represent the mere promise of the Bank to pay such benefits. The Executive's
rights are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by the
Executive’s creditors.

Article 4
Benefits During Lifetime

                4.1            Normal Retirement Benefit. Upon the Normal
Retirement Date, the Bank shall pay to the Executive the benefit described in
this Section 4.1 in lieu of any other benefit under this Agreement.

                             4.1.1        Amount of Benefit. The benefit under
this Section 4.1 is the Deferral Account balance at the date of the Executive's
Termination of Employment.

                             4.1.2         Payment of Benefit. The Bank shall
pay the benefit to the Executive in the form elected by the Executive in the
Election Form commencing on the first day of the seventh month following the
Executive’s Normal Retirement Date. If the Executive elects payment of the
benefit as other than a lump sum, the Bank will not continue to credit interest
pursuant to the ROE formula of Section 3.1.2 but rather will credit interest at
Prime Rate as defined in Section 3.1.2. In the event the Executive elects a
fixed number of monthly installment payments, the first installment shall be six
months of installments (that is, six times the monthly amount, with the
remaining number of installments equal to the total number of monthly
installments elected minus six). In the event the Executive elects a fixed

4

--------------------------------------------------------------------------------



number of annual installments, the first installment shall be a single annual
installment, and each subsequent installment shall be paid on each subsequent
January 1. Initially, each installment payment will be calculated as a level
principal and interest payment based on the Executive’s Deferral Account Balance
on the commencement date, the interest rate on the commencement date, and the
number of installments. Thereafter, the amount of an installment shall be
redetermined each January 1 based on the Executive’s Deferral Account Balance on
such January 1, the interest rate on such January 1, and the number of
installments remaining. This procedure for determining installment payments
shall be used wherever installments are required herein. Any installment
payments made hereunder shall be considered a series of separate payments for
purposes of Code Section 409A.

               4.2            Early Retirement Benefit. Upon Termination of
Employment prior to the Normal Retirement Age for reasons other than death, or
Disability, the Bank shall pay to the Executive the benefit described in this
Section 4.2 in lieu of any other benefit under this Agreement.

                            4.2.1        Amount of Benefit. The benefit under
this Section 4.2 is the Deferral Account balance at the Executive’s Termination
of Employment.

                            4.2.2         Payment of Benefit. The Bank shall pay
the benefit to the Executive in the form elected by the Executive in the
Election Form commencing at the later of (i) the month following the last cash
payment pursuant to Section 11 of the Employment Agreement between the
Executive, Bancorp and the Bank dated April 21, 2008 (the “Employment
Agreement”) is paid by the Bank or Bancorp to the Executive or (ii) the first
day of the seventh month following Executive’s Termination of Employment. If the
Executive elects payment of the benefit as other than a lump sum, the Bank will
not continue to credit interest pursuant to the ROE formula of Section 3.1.2 but
rather will credit interest at Prime Rate as defined in Section 3.1.2.

                4.3             Disability Benefit. If the Executive terminates
employment due to Disability prior to Normal Retirement Age, the Bank shall pay
to the Executive the benefit described in this Section 4.3 in lieu of any other
benefit under this Agreement.

                             4.3.1         Amount of Benefit. The benefit under
this Section 4.3 is the Deferral Account balance at the Executive’s Termination
of Employment.

                             4.3.2         Payment of Benefit. The Bank shall
pay the benefit to the Executive in the form elected by the Executive in the
Election Form commencing with the month following the Executive’s Termination of
Employment. If the Executive elects payment of the benefit as other than a lump
sum, the Bank will not continue to credit interest pursuant to the ROE formula
of Section 3.1.2 but rather will credit interest at Prime Rate as defined in
Section 3.1.2.

                4.4             Hardship Distribution. Upon the Board of
Director's determination (following petition by the Executive) that the
Executive has suffered an Unforeseeable Emergency, the Bank shall distribute to
the Executive all or a portion of the Deferral Account balance as determined by
the Bank. The amount distributed may not exceed the amount necessary to satisfy
the financial hardship plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Executive’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

Article 5
Death Benefits

5

--------------------------------------------------------------------------------



                5.1          Death During Active Service. If the Executive dies
while in the employment of the Bank, the Bank shall pay to the Executive's
beneficiary the Early Retirement Benefit described in Section 4.2.1 commencing
the month after the Executive’s death, in lieu of any other benefit under this
Agreement.

                5.2           Death During Payment of a Benefit. If the
Executive dies after any benefit payments have commenced under this Agreement
but before receiving all such payments, the Bank shall pay the remaining
benefits to the Executive’s beneficiary at the same time and in the same amounts
they would have been paid to the Executive had the Executive survived.

                5.3           Death After Termination of Employment But Before
Benefit Payments Commence. If the Executive is entitled to benefit payments
under this Agreement, but dies prior to the commencement of said benefit
payments, the Bank shall pay the same benefit payments to the Executive’s
beneficiary that the Executive was entitled to prior to death except that the
benefit payments shall commence on the first day of the month following the date
of the Executive's death.

Article 6
Beneficiaries

                6.1           Beneficiary Designations. The Executive shall
designate a beneficiary by filing a written designation with the Bank. The
Executive may revoke or modify the designation at any time by filing a new
designation. However, designations will only be effective if signed by the
Executive and received by the Bank during the Executive’s lifetime. The
Executive’s beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved. If the Executive dies
without a valid beneficiary designation, all payments shall be made to the
Executive’s estate.

                6.2           Facility of Payment. If a benefit is payable to a
minor, to a person declared incompetent, or to a person incapable of handling
the disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incompetent person or incapable person. The Bank may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Bank from all liability with respect to such benefit.

Article 7
General Limitations

                7.1          Termination for Cause. Notwithstanding any
provision of this Agreement to the contrary, the Bank shall not pay any benefit
under this Agreement that is in excess of the Executive’s Deferrals (i.e. no
interest is paid) if Termination of Employment is due to the Executive’s actions
resulting in Termination for Cause. The Executive’s Deferrals shall be paid to
the Executive in a manner to be determined by the Bank. No interest shall be
credited to the Deferrals during any applicable installment period.

Article 8
Claims and Review Procedures

                8.1           Claims Procedure. If the Executive or his
beneficiary (“claimant”) has not received benefits under the Agreement that he
or she believes should be paid, the claimant shall make a claim for such
benefits as follows:

6

--------------------------------------------------------------------------------



                            8.1.1        Initiation – Written Claim. The
claimant initiates a claim by submitting to the Bank a written claim for the
benefits.

                            8.1.2        Timing of Bank Response. The Bank shall
respond to such claimant within 90 days after receiving the claim. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 90 days by
notifying the claimant in writing, prior to the end of the initial 90-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.

                            8.1.3        Notice of Decision. If the Bank denies
part or all of the claim, the Bank shall notify the claimant in writing of such
denial. The Bank shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

                                                     (a) the specific reasons
for the denial,

                                        (b) a reference to the specific
provisions of the Agreement on which the denial is based,

                                                      (c) a description of any
additional information or material necessary for the claimant to perfect the
claim and an explanation of why it is needed,

                                        (d) an explanation of the Agreement's
review procedures and the time limits applicable to such procedures, and

                                        (e) a statement of the claimant's right
to bring a civil action under ERISA (Employee Retirement Income Security Act of
1974, 29 U.S.C. §1001, et. seq.) Section 502(a) following an adverse benefit
determination on review.

                8.2           Review Procedure. If the Bank denies part or all
of the claim, the claimant shall have the opportunity for a full and fair review
by the Bank of the denial, as follows:

                            8.2.1      Initiation – Written Request. To initiate
the review, the claimant, within 60 days after receiving the Bank's notice of
denial, must file with the Bank a written request for review.

                            8.2.2       Additional Submissions – Information
Access. The claimant shall then have the opportunity to submit written comments,
documents, records and other information relating to the claim. The Bank shall
also provide the claimant, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant (as
defined in applicable ERISA regulations) to the claimant's claim for benefits.

                            8.2.3       Considerations on Review. In considering
the review, the Bank shall take into account all materials and information the
claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

                            8.2.4       Timing of Bank Response. The Bank shall
respond in writing to such claimant within 60 days after receiving the request
for review. If the Bank determines that special circumstances require additional
time for processing the claim, the Bank can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Bank expects to render its decision.

7

--------------------------------------------------------------------------------



                             8.2.5         Notice of Decision. The Bank shall
notify the claimant in writing of its decision on review. The Bank shall write
the notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

                                                       (a) the specific reasons
for the denial,

                                         (b) a reference to the specific
provisions of the Agreement on which the denial is based,

                                                       (c) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(as defined in applicable ERISA regulations) to the claimant's claim for
benefits, and

                                                      (d) a statement of the
claimant’s right to bring a civil action under ERISA Section 502(a).

Article 9
Amendments and Termination

     This Agreement may be amended or terminated only by a written agreement
signed by the Bank and the Executive. Notwithstanding the foregoing, the Bank
may terminate this Agreement at any time if, (1) pursuant to legislative,
judicial or regulatory action, continuation of the Agreement would result in
significant financial penalties or other significantly detrimental ramifications
to the Bank (other than the financial impact of paying the benefits), and such
penalty or detriment would be alleviated by termination of this Agreement, and
(2) such termination of this Agreement complies with the restrictions on
termination of arrangements specified in Regulations to Section 409A of the
Code. In no event shall this Agreement be terminated under this section without
payment to the Director of the Deferral Account balance attributable to the
Director’s Deferrals and, except in the case of Termination for Cause, interest
credited on such amounts.

Article 10
Miscellaneous

                10.1         Binding Effect. This Agreement shall bind the
Executive and the Bank and their beneficiaries, survivors, executors,
administrators and transferees.

                10.2         No Guarantee of Employment. This Agreement is not a
contract for employment. It does not give the Executive the right to remain an
employee of the Bank, nor does it interfere with the Bank's right to discharge
the Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.

                10.3         Non-Transferability. Benefits under this Agreement
cannot be sold, transferred, assigned, pledged, attached or encumbered in any
manner.

                10.4         Tax Withholding. The Bank shall withhold any taxes
that are required to be withheld from the benefits provided under this
Agreement.

                10.5         Applicable Law. The Agreement and all rights
hereunder shall be governed by the laws of Oregon, except to the extent the laws
of the United States of America otherwise require.

8

--------------------------------------------------------------------------------



               10.6           Unfunded Arrangement. The Executive and the
Executive's beneficiary are general unsecured creditors of the Bank for the
payment of benefits under this Agreement. The benefits represent the mere
promise by the Bank to pay such benefits. The rights to benefits are not subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors. In the event that Bancorp
or the Bank purchase any policies of insurance for the purpose of defraying the
cost to the Bank of providing benefits hereunder, any such insurance policies
(whether or not on the Executive’s life) shall be a general asset of Bancorp or
the Bank, as applicable, to which the Executive and the Executive’s beneficiary
have no preferred or secured claim.

               10.7           Reorganization. The Bank shall not merge or
consolidate into or with another bank, or reorganize, or sell substantially all
of its assets to another bank, firm, or person unless such succeeding or
continuing bank, firm, or person agrees to assume and discharge the obligations
of the Bank under this Agreement. Upon the occurrence of such event, the term
“Bank” as used in this Agreement shall be deemed to refer to the successor or
survivor bank.

               10.8           Entire Agreement. This Agreement constitutes the
entire agreement between the Bank and the Executive as to the subject matter
hereof. No rights are granted to the Executive by virtue of this Agreement other
than those specifically set forth herein.

               10.9          Administration. The Bank shall have powers which
are necessary to administer this Agreement, including but not limited to:

                                    (a)       interpreting the provisions of the
Agreement,

                                    (b)      establishing and revising the
method of accounting for the Agreement,

                                    (c)       maintaining a record of benefit
payments, and

                                    (d)      establishing rules and prescribing
any forms necessary or desirable to administer the Agreement.

                10.10      Named Fiduciary. For purposes of the Employee
Retirement Income Security Act of 1974, if applicable, the Bank shall be the
named fiduciary and plan administrator under this Agreement. The named fiduciary
may delegate to others certain aspects of the management and operation
responsibilities of the plan including the employment of advisors and the
delegation of ministerial duties to qualified individuals.

     IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
signed this Agreement.

Executive:                          Bank:                            PremierWest
Bank       ______________________________                             
                         By:___________________________________  T. Joe
Danelson                        James Ford, President/Chief Executive Officer 


9

--------------------------------------------------------------------------------



   Bancorp:  PremierWest Bancorp       By:__________________________________ 
                          James Ford, President/Chief Executive Officer 


10

--------------------------------------------------------------------------------



EXHIBIT 1
to
EXECUTIVE DEFERRED COMPENSATION AGREEMENT

DEFERRAL ELECTION

I elect to defer my Compensation pursuant to this Agreement with the Bank, as
follows:

Amount of Deferral    Duration              [Initial and Complete one]  [Initial
One]    ____I elect to defer _____% of my  _____One Year only    Compensation
annually.    _____For _____[Insert Number] Years  ____I elect to defer $_____ of
my  _____Until Termination of Employment  Compensation annually.    _____Until
___________,______ (Date)  ____I elect not to defer any of my       
Compensation.         


I understand that I may change the amount of my deferrals by filing a new
election form with the Bank; provided, however, that any subsequent election
will not be effective until the calendar year following the year in which the
new election is received and accepted by the Bank.

FORM OF DISTRIBUTION

I elect to have the benefits under the Agreement distributed to me in the
following form:

[Initial One]

 ___ Lump Sum

 ___ Equal monthly installments for One Hundred Twenty (120) months

I understand that I may not change the form and timing of distribution elected
without written approval of the Board of Directors of the Bank and that any
change in the time and form of distribution must be in compliance with Section
2.3 of the Agreement.

Signature:___________________                                             
 Date:______________________              T. Joe Danelson      Received by the
Bank this__________ day of ___________________, ______________.   
By:_________________________ Title:________________________


11

--------------------------------------------------------------------------------



BENEFICIARY DESIGNATION

     for
PremierWest Bank
EXECUTIVE DEFERRED COMPENSATION AGREEMENT

I designate the following as beneficiary of benefits under this Agreement
payable following my death:

Primary:____________________________________________________________________________

Contingent:_________________________________________________________________________

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

Signature:_____________________                T. Joe Danelson     
Date:_________________________    Received by the Bank this____________ day of
___________________, ______________.    By: _______________________  
Title:__________________________   


12

--------------------------------------------------------------------------------

